Citation Nr: 0520641	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-18 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from June 1941 to February 
1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a claim for special 
monthly compensation based on the need for aid and attendance 
or by reason of being housebound.  


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence necessary for disposition of the 
case has been obtained.

2.  Service connection has been established for amputation of 
the left leg, permitting prosthesis (rated 40 percent 
disabling); status post right total hip replacement with 
amputation of the left leg, permitting prosthesis (30 
percent); a wound to muscle group XII in the right lower leg 
(20 percent); a wound to muscle group XIV in the right lower 
leg (10 percent); burn scars of both hands, both wrists, both 
legs, and the face (10 percent); and bilateral hearing loss 
(10 percent).  The combined evaluation for all of these 
service-connected disabilities is 80 percent.  The veteran 
has also been awarded a total disability rating based on 
individual unemployability (TDIU rating) due to these 
service-connected disabilities.

3.  The veteran is currently in a nursing home and requires 
constant care and supervision in all activities of daily 
living; he is also wheelchair-dependent and is extremely 
limited in the ability to leave the nursing home.

4.  The veteran's service-connected disabilities have been 
associated with the veteran's current, overall medical 
condition. 


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for aid and attendance have been met.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in light of the Board's disposition in today's 
decision, the Board concludes that no further discussion is 
needed with regard to VA's duties to notify and assist the 
veteran in the development and adjudication of his claim.  
See 38 U.S.C.A. §§ 5103, 5107 (West 2002) and 38 C.F.R. 
§ 3.159 (2004); see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the initial unfavorable decision was in November 2002.  
The RO sent the veteran correspondence in October 2002 and 
May 2003; a statement of the case in June 2003; and a 
supplemental statement of the case in April 2004.  Any defect 
with regard to the timing and content of the notices to the 
veteran is harmless in light of today's disposition on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board now turns to the merits of the claim.

Service connection has been already established for the 
following disabilities: amputation of the left leg, 
permitting prosthesis (rated 40 percent disabling); status 
post right total hip replacement with amputation of the left 
leg, permitting prosthesis (30 percent); a wound to muscle 
group XII in the right lower leg (20 percent); a wound to 
muscle group XIV in the right lower leg (10 percent); burn 
scars of both hands, both wrists, both legs, and the face (10 
percent); and bilateral hearing loss (10 percent).  The 
combined evaluation for all of these service-connected 
disabilities is 80 percent.  But the veteran also has been 
awarded a total disability rating based on individual 
unemployability (TDIU rating) based on these service-
connected disabilities.

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b). 

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In addition, an increase in compensation is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in compensation are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of "permanently housebound" is that a veteran 
is substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i).

According to a December 1999 VA muscles examination, the 
veteran was completely unemployable because of a below-the-
knee amputation of the left lower extremity with prosthesis 
and traumatic arthritis of the right hip that was secondary 
to increased use and weightbearing as a result of his left 
leg amputation.

VA medical records from 2001 to 2003 show treatment for many 
medical issues, including hypertension, urinary incontinence, 
status post ventriculoperitoneal shunt, mild dementia, 
irregular heartbeat, and poor oral hygiene.  

A March 2001 VA neurological resident note indicated that the 
veteran suffered a stroke in 1998 after a total right hip 
replacement, with diminished functioning for the past several 
months and with frequent falls and diminished balance  

The veteran was diagnosed with normal pressure hydrocephalus 
in March 2001; he also had been diagnosed with gait failure 
with falls secondary to normal pressure hydrocephalus.  Prior 
to that, he had been able to walk without assistance until 
November 2000, when he started having a balance problem and 
started requiring a cane and then a walker to ambulate. 

In April 2001, he underwent insertion of a 
ventriculoperitoneal shunt at the VA medical center in Miami, 
Florida because of this condition.  However, according to 
subsequent VA records, the procedure resulted in the 
veteran's being totally dependent with regard to his 
activities of daily living secondary to uncontrollable blood 
pressure and probable strokes during the hospital stay.  
Immediately prior to those complications, he appeared to be 
independent with regard to activities of daily living and 
could walk with his prosthesis as recently as April 2001.  
However, the Board also notes that other progress notes from 
April 2001 described the need for moderate assistance with 
activities of daily living.    

A non-VA doctor with Palmetto Bay Medical Center, Jules G. 
Minkes, D.O., submitted a VA examination form relating to 
housebound status or the need for regular aid and attendance 
in March 2002.  Restrictions involving the upper extremities 
included the inability to clothe, brush teeth, use the 
toilet, bathe, or shave; the veteran required assistance with 
eating and with taking medications.  With regard to his lower 
extremities, the doctor noted that the veteran was a left-leg 
amputee with atrophy and several old shrapnel wounds with 
atrophy.  The veteran was unable to bear his own weight or to 
balance himself.  He also was unable to walk or control his 
gait.  The doctor also noted the veteran's right hip 
replacement.  The doctor stated that the veteran had very 
limited range of motion due to arthritis of the spine, trunk, 
and neck and that he could not turn or tilt his head.  
Moreover, he was unable to control his bowel and bladder 
without assistance.  The doctor also noted that he had fallen 
after episodes of dizziness and that he had very poor 
balance.  The doctor stated that the veteran could not 
perform self-care.  He required assistance from another 
person to walk, and the doctor believed that the veteran was 
wheelchair-dependant and housebound.  In the section for 
additional remarks, the doctor noted cardiovascular disease 
with blocked carotid artery, a shunt for normal 
hydrocephalus, vision and hearing impairment, and the need 
for dentures.  The diagnosis was that the veteran was 
permanently and totally disabled and that he needed "24/7 
care/supervision."  

Dr. Minkes wrote in October 2002 that the veteran required 
full-time assistance for feeding, bathing, dressing, and 
other activities.  The doctor listed the following diagnoses:  
hypertension and arteriosclerotic cardiovascular disease; 
normal pressure hydrocephalus with shunt; right internal 
carotid artery occlusion; left below-the-knee amputation with 
prosthesis; and left lower extremity weakness.  

A social care worker wrote in May 2003 that the veteran 
needed care round-the-clock and aid and attendance benefits 
because of his inability to walk, cook, clean, or bathe 
himself and because of his compromised mental state that 
produced confusion and difficulty with reasoning, 
recollecting, and problem-solving.  

In June 2003, a non-VA nurse wrote that the veteran was at 
high risk for complications related to cerebrovascular 
insufficiency, small stroke syndrome, and hypertension.  She 
noted that the veteran required  assistance with medications 
and hands-on assistance with activities of daily living 
(bathing, transfers, dressing, set-up for meals, using the 
toilet, and incontinence care).

According to a similar letter from June 2003, a non-VA home 
health care aide also believed that the veteran was unable to 
care for himself because of his declining and limited 
physical and mental abilities.  

In this case, it is readily apparent that the veteran resides 
in a nursing home and that he requires aid and attendance.  
He has suffered several strokes in the last few years, and 
the record reflects that he is wheelchair-bound.  The Board 
also notes that the veteran's daughter has previously 
executed a power of attorney in the veteran's behalf, on the 
grounds that medical disabilities have precluded him from 
tending to these matters personally.  

The RO has concluded the veteran's condition has been the 
result of non-service-connected disabilities, such as 
strokes.  

The Board is mindful of the sequence of events in this 
particular case.  On the one hand, there is evidence that 
prior to the March 2001 diagnosis and subsequent surgery, the 
veteran was unemployable but apparently still capable of 
tending to his daily needs and ambulating, even though he had 
a prosthesis and was status post total right hip replacement.  
The veteran's current severe debilitation was first 
manifested in the months and years after the 2001 shunt 
procedure.  On the other hand, the evidence includes 
statements from various caregivers and a report from a 
treating doctor (Dr. Minkes) attributing the veteran's 
current debilitation to a host of medical issues, including 
his service-connected left leg amputation.  

Ischemic heart disease or other cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee or 
service-connected amputations of both lower extremities at or 
above the ankles, shall be held to be the proximate result of 
the service-connected amputation or amputations.  38 C.F.R. 
§ 3.310(b).  This regulation is inapplicable in this case 
because the veteran's left leg amputation, incurred in World 
War II is below the knee, however this regulation 
demonstrates a relationship between leg amputations and 
ischemic heart disease or other cardiovascular disease.  
There is no opinion of record regarding whether the veteran's 
cardiovascular disabilities are proximately due to or the 
result of, or aggravated by, his service-connected leg 
amputation.

Ordinarily, an examination might be useful in sifting through 
the various effects of each medical condition that the 
veteran has and in assessing the degree to which each medical 
issue contributes to the veteran's overall medical state at 
the present time.  An opinion regarding whether his service-
connected leg amputation played any role in causing or 
aggravating his cardiovascular conditions would normally be 
requested.  However, the Board must consider that the veteran 
is advanced in age and appears to be in extremely frail 
health.  A remand for examination would delay resolution of 
this appeal and might further frustrate the goal of serving 
the veteran's needs while maintaining certainty within the VA 
adjudication system.  

In this regard, the Board notes that the VA adjudication 
system is designed to paternalistic and non-adversarial.  
With regard to this system, the United States House of 
Representatives has stated:
	
I[m]plicit in such a beneficial system has been an 
evolution of a completely ex-parte system of 
adjudication in which Congress expects VA to fully 
and sympathetically develop the veteran's claim to 
its optimum before deciding it on the merits.  
Even then, VA is expected to resolve all issues by 
giving the claimant the benefit of any reasonable 
doubt.  In such a beneficial structure there is no 
room for such adversarial concepts as cross 
examination, best evidence rule, hearsay evidence 
exclusion, or strict adherence to burden of proof.

H.R. Rep. No. 963, 100th Cong., 2d Sess. 13, reprinted in 
1988 U.S.C.C.A.N. 5782, 5795; see also Collaro v. West, 136 
F.3d 1304, 1309-10 (Fed. Cir. 1998); Littke v. Derwinski, 1 
Vet. App. 90, 91 (1990).

In that paternalistic spirit, and resolving all benefit of 
the doubt in favor of the veteran, the Board concludes that 
the veteran is entitled to special monthly compensation based 
on the need for aid and attendance.  While the non-service-
connected disabilities appear to play the more substantial 
role in the veteran's current condition, the Board also finds 
that his service-connected disabilities have also been linked 
by competent medical evidence to that overall condition and 
there remains a possible relationship between his service-
connected leg amputation and cardiovascular disease.  At 
present, there is no competent medical evidence to rule out 
the role of the veteran's service-connected disabilities in 
his overall debilitation.  The Board finds that the 
deterioration in the veteran's service-connected disability 
has resulted in the need for personal attendance from others, 
and thus aid and attendance.  Therefore, according the 
veteran the full benefit of the doubt on this matter, see 
38 U.S.C.A. § 5107(b) (West 2002), the Board awards the 
veteran special monthly compensation based on the need for 
aid and attendance.  

The Board need not decide if the veteran is entitled to 
special monthly compensation by reason of being housebound, 
because the rate for special monthly compensation based on 
the need for aid and attendance is the greater monetary 
benefit.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. 
§ 1114(s).


ORDER

Special monthly compensation based on the need for aid and 
attendance is granted.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


